In his charge, the learned justice first told the jury, that if the defendant exercised all the care and diligence which he could reasonably exercise in providing a safe track and a safe engine and cars, and properly supplied their train with a suitable number of competent and faithful men to take charge of it, and those men managed the train in a careful and skillful manner, the defendant was not liable. This instruction was given in the form desired by the defendant. In a subsequent part of the charge, the judge instructed the jury, that the defendant was responsible for any defects which were known to the manufacturer, or which might have been discovered by him upon a vigilant and careful examination of the axle, or which, after delivery, might have been discovered upon a like examination by a competent person; that the reputation of the manufacturer should be taken into consideration with the other circumstances, but would not alone absolve the defendant from responsibility. The defendant excepted to this part of the charge.
The car, the axle of which was broken, was manufactured by the Springfield Car and Engine Company, for the defendant; this company manufactured cars for many railroad companies. It procured the axle that broke in the present case, from Ames' factory, an extensive manufactory of iron. I do not understand that the Springfield Car and Engine Company, or Ames or his factory, were in any sense the servants or agents of the defendant; the latter worked in iron and made axles and sold them to the manufacturers of cars or to railroad companies; and the former manufactured to order, cars, c., for railroads. As I understand the charge, the defendant was to be held responsible for any defects in the axle which were known to the manufacturer, or which might have been discovered by him upon a vigilant and careful examination; it is added, "or which after delivery, might have been discovered upon a like examination by a competent person." The judge further charged *Page 29 
that as to the materials of which the axle was made, if they were not of a proper quality, or wrought in a proper manner, and the defects were of that character that they could have been discovered upon a vigilant examination by a person of competent skill, either at the time of the construction or afterwards, then the defendant was responsible for the consequences. He also charged, that the defendant was responsible for all defects in the axle which might have been discovered and remedied, to the same extent as if the defendant had manufactured said axle in its own work shop and by its immediate agents. The charge takes the position that the defendant was responsible for any defect in the axle, whether of materials, workmanship or otherwise, which were known, or might have been discovered by the manufacturer upon a vigilant and careful examination at the time of construction or afterwards. In other words, the defendant was made surety for the skill and extraordinary care and vigilance of the manufacturers; and if, in fact, a defect existed or happened at the time of construction, which could have been detected by the manufacturer, though such defect was secret at the time the defendant purchased and used the axle and not discoverable, still the defendant would be liable for the want of care on the part of the manufacturer. In my opinion this position cannot be sustained unless we are prepared to hold that railroad companies shall be held liable for all defects, whether discoverable or not, thus making them warrantors of the road-worthiness of their cars, c. The manufacturers of the axle and the car were not the servants or agents of the defendant; they pursued an independent business, and for any want of care or skill, or for negligence they were liable. It would, in my opinion, be very dangerous to establish the rule, that he who purchases and uses an article manufactured by a mechanic, shall be responsible for any injury to third persons in consequence of a defect in the article, not discoverable by the purchaser and user. Such a principle would be far *Page 30 
reaching, and it is not possible now to consider and fix a limit to the cases to which it would apply. It goes entirely beyond the rule making every one responsible for his own negligence and the negligence of his servants and agents.
In Stevens v. Armstrong (2 Seld., 435), it was held by this court, that to render one person liable for the negligence of another, the relation of master and servant, or principal and agent must exist between them. In the present case, it is argued, that the charge of the judge is not in conflict with the case just cited; that it does not make the defendant liable for the neglect of the manufacturer, but for its own neglect in not doing or causing to be done what human care and foresight could have done to discover and remedy the defect in the construction of the car in question. Does not this proposition involve the responsibility of the defendant for any want of care or for any neglect in the manufacturer, though such want of care or neglect could not be detected after the car was completed and when it was put in use? As I understand the judge, he made the defendant liable for any defect happening during the construction of the car and axle, which could have been detected by the manufacturer, though it could not be detected by the defendant after the car and axle were completed. I agree that the defendant should be held to the exercise of the utmost care and diligence. I think, in Ingalls v. Bills and others (9 Met., 1), the proper distinction was made, and the true principles were established. In that case, decided in 1845, all the English cases were reviewed and the American cases referred to, and I shall content myself with this reference to that case, adopting the reasoning of the court there, and applying it to the present case. I think the learned judge erred in the rule of responsibility, and that there should be a new trial.